Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.
 
Detailed Action
This Office Action is in response to the amendments and remarks filed on 10 October, 2022.
Claims 1-16 are pending.
Claims 1 and 9 have been amended.
Claims 17-20 remain withdrawn.
Response to Arguments
35 USC § 103
Regarding amended independent claims 1 and 9, Applicant argues that the prior art of record fails to disclose that network device parameters are read from data sources on respective network devices. The network device parameters include management information base (MIB) object identifiers (OIDs). The network device parameters are mapped to data object in a MIB based on their MIB OIDs.
Examiner respectfully disagrees. Examiner finds that the MIB is a collection of definitions that define the properties of the managed object within the device to be managed (NPL, 2. SNMP-A Closer Look at MIB and OID, under “Definitions”). Every managed device keeps a database of values for each of the available object definitions written in their MIB file (pg. 3 of NPL, 3rd full paragraph). The objects include, for example in a printer: the cartridge states or the number of printed files; on a switch: the typical objects that are the incoming and outgoing traffic as well as the rate of package loss (see e.g., NPL, 2nd full page, 5th full paragraph). In this regard, the objects are constantly changing. The state of the cartridge changes as the printer prints more pages and similarly, the information representing the incoming and outgoing traffic changes as those fluctuate. The OIDs, therefore, contain the objects such as the printer toner/cartridge status. These OIDs are contained in the MIB in a hierarchical format. Based on such, examiner finds that the prior art of record teaches that the network device parameters include management information base (MIB) object identifiers (OIDs) and the network device parameters are mapped to data object in a MIB based on their MIB OIDs. The rejection is, respectfully, maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, dated 5 July 2013, in view of Fuchs (US 2003/0177477), further in view of Barker et al (US 2001/0052006).

Regarding claim 1, NPL teaches a method comprising: 
reading a first network device parameter from a first data source on a first network device, wherein the first network device parameter includes a first management information base (MIB) object identifier (OID) (NPL provides “MIB stands for Management Information Base and is a collection of information organized hierarchically”, wherein this provides for collecting the managed device properties; (NPL, 2. SNMP-A Closer Look at MIB and OID, under “Definitions”). Every managed device keeps a database of values for each of the available object definitions written in their MIB file (pg. 3 of NPL, 3rd full paragraph). The objects include, for example in a printer: the cartridge states or the number of printed files; on a switch: the typical objects that are the incoming and outgoing traffic as well as the rate of package loss (see e.g., NPL, 2nd full page, 5th full paragraph)); 
reading, a second network device parameter from a second data source on a second network device, the first network device being of a first type and the second network device being of a second type, the second type being different from the first type, wherein the second network device parameter includes a second MIB OID (NPL section 1 provides for a network management system that runs monitoring applications and “A managed device resides on a managed network and is usually represented as one of the many nodes of the network. Such devices can be routers, access servers, switches, bridges, hubs, computer hosts, printers, and even all kinds of IoT devices that "speak" SNMP”, wherein this provides for a network of differing managed devices, i.e. a first and second type of network device; section 2 provides “The MIB is a collection of definitions that define the properties of the managed object within the device to be managed…Every managed device keeps a database of values for each of the available object definitions written in their MIB file”; (NPL, 2. SNMP-A Closer Look at MIB and OID, under “Definitions”). Every managed device keeps a database of values for each of the available object definitions written in their MIB file (pg. 3 of NPL, 3rd full paragraph). The objects include, for example in a printer: the cartridge states or the number of printed files; on a switch: the typical objects that are the incoming and outgoing traffic as well as the rate of package loss (see e.g., NPL, 2nd full page, 5th full paragraph)); 
storing a first data object based on the first network device parameter in a MIB based on the first MIB OID (NPL section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed…OIDs or Object Identifiers uniquely identify managed objects in the MIB”); 
storing a second data object based on the second network device parameter in the MIB based on the second MIB OID (NPL section 1 provides for a network management system that runs monitoring applications and “A managed device resides on a managed network and is usually represented as one of the many nodes of the network. Such devices can be routers, access servers, switches, bridges, hubs, computer hosts, printers, and even all kinds of IoT devices that "speak" SNMP”, wherein this provides for a network of differing managed devices; section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed”, wherein this provides for collecting the managed device properties; NPL section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed…OIDs or Object Identifiers uniquely identify managed objects in the MIB”); 
mapping the first network device parameter to the first data object to establish a first mapping (NPL 1 section “The Value of MIBs” provides “The MIB is here to help. It is like a lexicon, always providing a name, a definition and a description for given objects, including meta information like data type and access rights. You can compare OIDs to IP addresses and MIB files to DNS entries. On the protocol level, the address in number format is used. Based on MIB information, or DNS information respectively, the addresses are mapped to more human friendly names and completed with additional information”); 
mapping the second network device parameter to the second data object to establish a second mapping (NPL section 1 provides for a network management system that runs monitoring applications and “A managed device resides on a managed network and is usually represented as one of the many nodes of the network. Such devices can be routers, access servers, switches, bridges, hubs, computer hosts, printers, and even all kinds of IoT devices that "speak" SNMP”, wherein this provides for a network of differing managed devices; section 2 provides “MIB stands for Management Information Base and is a collection of definitions that define the properties of the managed object within the device to be managed”, wherein this provides for collecting the managed device properties); 
receiving a first simple network management protocol (SNMP) request pertaining to the first data object (NPL section 2 provides “SNMP basically works like a client-server communication where network management systems (clients) send out a request and the managed devices (servers) return a response. 
The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP. See also More SNMP message types”);
dispatching the first request pertaining to the first data object to the first network device to perform a first access operation with respect to the first network device parameter according to the first mapping (NPL section 2 provides “SNMP basically works like a client-server communication where network management systems (clients) send out a request and the managed devices (servers) return a response. The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP. See also More SNMP message types”); 
receiving a second SNMP request pertaining to the second data object (NPL section 2 provides “SNMP basically works like a client-server communication where network management systems (clients) send out a request and the managed devices (servers) return a response. The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP. See also More SNMP message types”);
and dispatching a second request pertaining to the second data object to the second network device to perform a second access operation with respect to the second network device parameter according to the second mapping (NPL section 2 provides “SNMP basically works like a client-server communication where network management systems (clients) send out a request and the managed devices (servers) return a response. The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP. See also More SNMP message types”).
NPL teaches the above but does not explicitly teach creating a first mapping rule based upon the first mapping, creating a second mapping rule based upon the second mapping, locating the first data object in the MIB utilizing the first mapping rule, locating the second data object in the MIB utilizing the second mapping rule and using an inter-process communication (IPC) command handler. However, in a similar field of endeavor, Fuchs provides for creating a first mapping rule based upon the first mapping (Fuchs fig.3 element 2500), creating a second mapping rule based upon the second mapping (Fuchs fig.3 element 2500), locating the first data object in the MIB utilizing the first mapping rule (Fuchs fig.6 element 632), locating the second data object in the MIB utilizing the second mapping rule (Fuchs fig.6 element 632).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fuchs for SNMP mapping rules. The teachings of Fuchs, when implemented in the NPL system, will allow one of ordinary skill in the art to allow the development of applications without requiring expertise in SNMP (Fuchs [0121]. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.
NPL-Fuchs teaches the above but does not explicitly teach using an inter-process communication (IPC) command handler. However, in a similar field of endeavor, Barker provides for inter-process communication ([0039 provides “CORBA will serve as the IPC for functions residing on the server, thereby eliminating any platform-specific IPC from the implementation, and providing for distribution of functionality to multiple processors if needed in the future for performance. Communication between the element management system and the managed elements is via SNMP. System status is obtained through SNMP polling and audits, SNMP traps are used for real-time notifications, and SNMP sets are used for command and control”. Examiner’s Note: Examiner requests Applicant to specify where in the original disclosure as filed there is a definitive definition of an IPC command handler. In the instant office action, the entity in the prior art of record, performing the same functions of handling commands as the claimed IPC command handler, is interpreted to be analogous to the claimed IPC command handler.).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Barker for IPC. The teachings of Barker, when implemented in the NPL-Fuchs system, will allow one of ordinary skill in the art to allow the network management systems to communicate with managed/monitored devices. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 4, the method of claim 1, wherein the first SNMP request is selected from a group consisting of a SNMP get request, a SNMP test request, and a SNMP set request, and wherein the second SNMP request is selected from the group consisting of the SNMP get request, the SNMP test request, and the SNMP set request (NPL section 2 provides “The most common four request operations are Get, GetNext, Set, and Trap. SNMP messages consist of a header and a PDU (Protocol Data Unit). The headers consist of the SNMP version number and the community name. The community name is used as a sort of password to increase security in SNMP”).

Regarding claim 5, the method of claim 1, wherein the method is performed by an SNMP agent executing on an information handling system (NPL section 1 provides “An SNMP managed device has an SNMP agent on it. An agent is a software module that translates device information into an SNMP compatible format in order to make the device information available for monitoring with SNMP”).

Regarding claim 9, this claim contains limitations found within those of claim 1, and the same rationale of rejection applies, where applicable. Barker [0006].
Regarding claim 12, this claim contains limitations found within those of claim 4, and the same rationale of rejection applies, where applicable.
Regarding claim 13, this claim contains limitations found within those of claim 5, and the same rationale of rejection applies, where applicable.

2.	Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, dated 5 July, 2013, in view of Fuchs (US 2003/0177477), in view of Barker et al (US 2001/0052006), further in view of Bhatia et al  (US 2018/0026830).

Regarding claim 2, NPL-Fuchs-Barker teaches the method of claim 1 including mapping first and second network device parameters to first and second data objects respectively (as per claim 1), but NPL-Barker does not explicitly teach wherein the mapping is performed according to a mapping rule using a scripting language object notation structure.
However, Bhatia teaches wherein the first mapping rule and second mapping rule are created using a scripting language object notation structure (Bhatia [0081-0083] provides for mapping OIDs to JSON objects).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bhatia for mapping/converting the OID to JSON. The teachings of Bhatia, when implemented in the NPL-Fuchs-Barker system, will allow one of ordinary skill in the art to allow management facilities to access such information on the managed/monitored devices (Bhatia [0091]). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 3, the method of claim 2, wherein the scripting language object notation structure is a Javascript object notation (JSON) structure (Bhatia [0008]). Motivation provided with reference to claim 2.

Regarding claim 10, this claim contains limitations found within those of claim 2, and the same rationale of rejection applies, where applicable.
Regarding claim 11, this claim contains limitations found within those of claim 3, and the same rationale of rejection applies, where applicable.


3.	Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, dated 5 July, 2013, in view of Fuchs (US 2003/0177477), in view of Barker et al (US 2001/0052006), further in view of Gieseke (US 2003/0074436).

Regarding claim 6, NPL-Fuchs-Barker teaches the method of claim 1, but NPL-Barker does not explicitly teach further comprising: detecting a first network device condition of the first network device; and storing a third data object in the MIB corresponding to the first network device condition.
However, Gieseke teaches detecting a first network device condition of the first network device; and storing a third data object in the MIB corresponding to the first network device condition ([0007] provides “The managed objects might be hardware, configuration parameters, performance statistics, etc., that directly relate to the current operation of the device in question. These objects are arranged in a virtual information database, called a MIB”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gieseke for storing network device condition as an object in the MIB. The teachings of Gieseke, when implemented in the NPL-Fuchs-Barker system, will allow one of ordinary skill in the art to allow management facilities to access such information on the managed/monitored devices (Gieseke [0007]). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 7, NPL-Fuchs-Barker teaches the method of claim 1, but does not explicitly teach further comprising: sending a SNMP trap to a subscriber.
However, Gieseke teaches sending a SNMP trap to a subscriber ([0006] provides for the agent, being programmed to send asynchronous messages or "traps" to a management facility when a desired event occurs, wherein management facility is interpreted as the subscriber). Motivation provided with reference to claim 6.

Regarding claim 14, this claim contains limitations found within those of claim 6, and the same rationale of rejection applies, where applicable.
Regarding claim 15, this claim contains limitations found within those of claim 7, and the same rationale of rejection applies, where applicable.

4.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL, dated 5 July, 2013, in view of Fuchs (US 2003/0177477), in view of Barker et al (US 2001/0052006), further in view of Motoyama et al (US 2008/0065584).

Regarding claim 8, NPL-Fuchs-Barker teaches the method of claim 1, but does not explicitly teach wherein the first data object is representative of a first network device data object specific to a first network device vendor format of a first network device vendor of the first network device, and the second data object is stored as a second network device data object specific to a second network device vendor format of a second network device vendor of the second network device.
However, Motoyama teaches wherein the first data object is representative of a first network device data object specific to a first network device vendor format of a first network device vendor of the first network device, and the second data object is stored as a second network device data object specific to a second network device vendor format of a second network device vendor of the second network device ([0279-280] provides for vendor specific status information and  “…status information can be obtained by SNMP from the network device even if the vendor and model are not obtained or supported. As long as the network device supports SNMP and can be accessed by SNMP, information can be obtained using the standard Management Information Base (MIB) of the network device…However, the type and number of information that can be obtained from the network device depends upon if the vendor and model are obtained and supported. More information can be obtained from the network device by SNMP if the vendor and model are obtained and known. If the vendor and model cannot be obtained, SNMP is still able to obtain information that all devices can provide”, wherein vendor specific format is interpreted as vendor specific status information).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Motoyama for vendor specific information as an object in the MIB. The teachings of Motoyama, when implemented in the NPL-Fuchs-Barker system, will allow one of ordinary skill in the art such that SNMP has a MIB that all network devices can follow and information can be obtained from the MIB (Motoyama [0280]). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to arrive at the above-claimed invention.

Regarding claim 16, this claim contains limitations found within those of claim 8, and the same rationale of rejection applies, where applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/I.R/               Examiner, Art Unit 2459                                                                                                                                                                                         
/SCHQUITA D GOODWIN/               Primary Examiner, Art Unit 2459